 Ingalls Shipbuilding, Division of Litton Systems, Inc.and William E. Weninegar. Case 15-CA-6753May 21, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn November 21, 1978, Administrative Law JudgeMichael O. Miller issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommended Or-der.2We agree with the Administrative Law Judge'sfinding, inter alia, that Respondent, through Clark, itselectrical shop foreman, violated Section 8(a)(1) ofthe Act by telling its employees in December 1977that they were being transferred because Union Stew-ard Hunter had filed a grievance. Contrary to the Ad-ministrative Law Judge, however, we also find that inNovember 1977 Respondent, through Bodden, its su-perintendent in the electrical department, and Clark,also threatened to transfer employees for having fileda grievance in violation of Section 8(a)(1).Respondent is engaged in the building of ships forthe United States Navy and other customers in Pas-cagoula, Mississippi. At times material herein Re-spondent operated on a four-shift basis. The employ-ees involved herein worked on the fourth shift in theelectrical department and were represented by the In-ternational Brotherhood of Electrical Workers(IBEW).On November 14, 1977, Union Steward Hunterfiled a grievance on behalf of a fellow employee in theelectrical department on the fourth shift which al-leged that one employee on that shift, Garlotte, wasI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 The General Counsel has excepted to the Administrative Law Judge'srecommended remedy insofar as it provides that interest on backpa becomputed at a rate other than the 9 percent requested by the General Coun-sel. We find no merit in that exception. See Florida Steel Corporation, 231NLRB 651 (1977).INGALLS SHIPBUILDINGbeing shown favoritism by some supervisors. This wasthe first grievance ever filed involving employees onthe fourth shift. When IBEW representatives metwith Respondent's officials on the following day todiscuss this grievance, Clark remarked to the Union'schief steward "You're going to have to do somethingabout this boy [Hunter], ever since he's gotten that[union steward's] badge, he's been nothing but trou-ble. I understand that he's circulated petitions againstthe supervisor." Hunter, who was present, denied thathe had circulated such petitions. Clark told him toforget the matter and then stated to the chief steward,"I did this boy a favor getting him on this shift, andthis is how he repays me." The grievance concerningGarlotte was then discussed.The next day the parties met again and resolvedthe grievance. During the course of the meeting, Bod-den stated that the employees would have to getalong and that, "if there was any more trouble" fromthe employees on the fourth shift, he would transferall of the employees off that shift. On November 17,Respondent's officials and the Union's chief stewardmet with the fourth shift employees. Clark told theemployees of the resolution of the grievance and re-peated Bodden's threat to transfer them if there wasany more trouble. The Union's chief steward, in replyto an employee's question, stated that the employeescould still file legal grievances, and that they shouldbring their problems to either Hunter or himself.Clark interjected that if employees intended to file agrievance they should be willing to sign it.The Administrative Law Judge concluded thatBodden's statement, repeated by Clark, that the em-ployees would be transferred in the event that therewas "any more trouble" did not constitute a threat toretaliate against employees if they utilized the griev-ance procedure. Although finding that Clark's re-marks to the Union's chief steward concerning Hunt-er evidenced some animus towards employees whofiled grievances, the Administrative Law Judge never-theless found that the above statements of Bodden, asrepeated by Clark, did not rise to the level of a viola-tion of the Act because it was clear that Bodden wasconcerned about dissension among employees on thefourth shift, and that Bodden's statement was ad-dressed to that dissension. We disagree with the Ad-ministrative Law Judge's conclusion for the followingreasons.It is clear from the above facts that Bodden's re-mark that employees on the fourth shift would betransferred "if there was any more trouble" was madein the context of and during the discussion of a griev-ance. Furthermore, as found by the AdministrativeLaw Judge, Bodden, just prior to making that re-mark, had expressed some animus toward those who242 NLRB No. 61417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould invoke the grievance procedure. Further, whenClark repeated Bodden's statement to the employeeson the fourth shift, he did so in the context of inform-ing them as to the disposition of the grievance. Wealso find it significant that the subject matter of thegrievance concerned alleged favored treatment by asupervisor of one employee over another, i.e., a mat-ter of employee dissension. In this regard, we notethat although the Administrative Law Judge foundthat Bodden's statement was made out of concernabout dissension among the employers, the only evi-dence of dissension among employees on the fourthshift from August to October 1977 was that whichculminated in the grievance involving Garlotte. Fi-nally, we note the closeness in timing and the similari-ties between Bodden's and Clark's statements in No-vember and their subsequent remarks in Decemberwhich included an unlawful statement to the fourthshift employees attributing their transfer to the filingof another grievance by Hunter.3In view of the foregoing, particularly the timingand context of Bodden's November statement, as re-peated by Clark, and the expression of animus towardthose who filed grievances, we find that such conductconstituted a threat of reprisal against employees whoused the grievance procedure, and that such conductreasonably tended to interfere with, restrain, or co-erce employees in the exercise of their Section 7rights. Accordingly, we find that Respondent therebyhas additionally violated Section 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Ingalls Shipbuilding,Division of Litton Systems, Inc., Pascagoula, Missis-sippi, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.As more fully set forth in the Administrative Law Judge's Decision, inDecember, on an occasion when Hunter refused to sign a memorandumconcerned with safety. Clark approached Hunter in a hostile manner andreiterated the fact that although he had done a favor for Hunter the latterhad done nothing but cause trouble for Clark. Hunter filed a grievance pro-testing Clark's conduct. When this grievance was presented to Bodden, heremarked that if they were still having problems he would move or do awaywith the shift as he had previously threatened. On December 23, at a meetingof the fourth shift employees, Clark informed them of Bodden's decision totransfer them in January 1978, and that the transfer was because of Hunter'sgrievance. The fourth shift was eliminated in January, and all of the employ-ees were transferred to other shifts. The Administrative Law Judge foundthat Clark's statement on December 23 and the transfer of the employeeswere unlawful.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Upon acharge filed on January 16, 1978, by William E. Weninegar,an individual, a complaint was issued by the Acting Re-gional Director for Region 15 of the National Labor Rela-tions Board on February 27, 1978, and a hearing was heldbefore me in Pascagoula, Mississippi, on June 14, 1978.At issue was whether Ingalls Shipbuilding, Division ofLitton Systems, Inc., herein Respondent, violated Section8(a)(1) and (3) of the National Labor Relations Act, hereinthe Act, by threatening to transfer and transferring employ-ees from a preferred shift to other shifts because of theirgrievance filing activities and by constructively causing thedischarges of two employees through such transfers. Re-spondent's timely filed answer denied the substantive alle-gations of the complaint.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and to cross-exam-ine witnesses, and to argue orally. Briefs, which have beencarefully considered, were filed by the General Counsel andRespondent.Upon the entire record,' including my careful observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACT1. RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STAUS -( ON( LUSIONS OF LAWRespondent is engaged in the building of ships for theUnited States Navy and other customers at its facility lo-cated on the east and west banks of the Pascagoula River inPascagoula. Mississippi. Jurisdiction is not in issue. Thecomplaint alleged, Respondent admitted, and I find andconclude that Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.The complaint alleged, Respondent admitted, and I findand conclude that the International Brotherhood of Electri-cal Workers, Local 733, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRA(II(ESA. BackgroundThe Union is the recognized and certified collective-bar-gaining representative of Respondent's production andmaintenance electrical employees at the Pascagoula, Missis-sippi. shipyard. A collective-bargaining agreement coveringsaid employees was in effect at all times material herein.That agreement included, at article 16, a detailed four-stepgrievance procedure culminating in arbitration.During the period involved in this case. November 1977until approximately January 9, 1978, Respondent operatedI The General Counsel's unopposed motion to correct the record isgranted.418 INGALLS SHIPBUILDINGon a four-shift basis. The employees involved hereinworked on the fourth shift, from 12:15 a.m. to 7 a.m., indepartment 35. the electrical department, on the west bank.Although the employees on this shift worked only 6-1/2hours, they were paid for a full 8 hours. Employees on theother shifts were paid only for the hours worked. Therewere approximately 17 employees working in this depart-ment on the fourth shift at the relevant times.B. The "Garlotte" GrievanceOn approximately November 14. 1978. union stewardRichard Hunter, an employee of department 35 on thefourth shift, filed a grievance instigated by a fellow em-ployee. That grievance protested that employee BonnieGarlotte was being shown favoritism by supervisors C. D.Moyers and Harry Lowe in that Garlotte was not beingrequired to carry out the garbage, an undesirable taskwhich was supposed to be shared among all the employees.The grievance also protested that Garlotte left her workarea prior to the close of the shift.On approximately November 15, 1977. Hunter met inregard to the "Garlotte" grievance with J. W. Clark, theelectric shop foreman, Moyers, and H. K. Poole, theUnion's chief steward, in Clark's office.2Upon entering theoffice. Clark told Poole "You're going to have to do some-thing about this boy (Hunter). ever since he's gotten thatbadge, he's been nothing but trouble. I understand he's cir-culated petitions against the supervisor." Hunter deniedthat he had gotten up any petition against the supervisorand questioned who had made such a statement. Clark toldhim to forget it and then told Poole "I did this boy a favorgetting him on this shift, and this is how he repays me."'The favoritism complaint was then discussed. Various em-ployees were called in and questioned about it.On the following day Hunter. Clark, Moyers. Poole, andC. F. Grimes, the Union's business manager, met with R. L.Bodden, superintendent of the electrical department andClark's immediate supervisor, in Bodden's office. A resolu-tion of the grievance was worked out. The bickering amongand between the employees and the supervisors was dis-cussed. Bodden stated that the employees would have to getalong and that if there was any more trouble out of thatshift, he would transfer all of the employees from it.'On approximately November 17. 1977. Clark. Moyers.and Poole met with the fourth-shift crew. Clark told themof the resolution of the grievance and repeated Bodden'sthreat to transfer them if there was any more trouble fromthem. One of the employees asked whether that meant thatthey were precluded from filing grievances. Poole repliedthat they could still file legal grievances and should bringtheir problems to either Hunter or himself. Clark interjectedthat if they were going to file a grievance they should bewilling to sign it.2 Clark was Moyer's immediate supervisor.Hunter had, in fact. been transferred to the fourth shilt or his ownconvenience by Clark, in order to permit Hunter to continue his schoolingduring the day4 The foregoing is a compilation of the testimonies of Hunter. Poole, andGrimes, each of whom impressed me as a candid witness. Respondent of-fered no testimony to contradict the evidence given on behalf of the GeneralCounsel except in regard to its alleged economic moti.ation for the terminal-tion of the shift.The "Garlotte" grievance was the first grievance filed onbehalf of the employees on this shift. After the resolution ofthis grievance, Hunter and Moyers shook hands, and, in thewords of Hunter, buried the hatchet.Counsel for the General Counsel contended that thestatement by Bodden. repeated by Clark. threatening totransfer the employees of this shift in the event there wasany more trouble constituted a threat to take retaliatoryaction in the event employees utilized the grievance proce-dure in violation of Section 8(a)(l) of the Act. I cannotagree. Even though Clark's statement to Poole about thetrouble Hunter was causing since he received his badge (i.e..became a steward) evidences some animus towards thosewho would invoke the grievance procedure, I do not findthat these particular statements of Bodden and Clark rise tothe level of a Section 8(a)( I) violation. The evidence in re-gard to this incident makes quite clear that Bodden wasconcerned with the dissension among the employees of theshift. and it was to that dissension that he addressed histhreat.' Accordingly. I shall recommend that this allegationhe dismissed.('. The Hunter GrievatnceA safety meeting was held on the fourth shift on approxi-mately December 14. 1977. Supervisor C(lark requested allof the employees to sign a memorandum in regard to safetprocedures. That memorandum incorporated certain othermemorandums b reference, and because those incorpo-rated memorandums were not available for him to read.union steward Hunter refused to sign. lie was the only em-ployee to refuse. Subsequent to that refusal. employee Bon-nie Garlotte was present during a conversation betweenMovers and C(lark in which Clark expressed anger overHunter's refusal. After this Clark approached Hunter andin a hostile manner told him I've had it up to here withyou, you've done nothing but cause me trouble .... I didyou a favor, and this is how you repay me... I've had furother crews sign this thing and ou're the only one that'srefused." Hunter offered to explain. but Clark would notlisten. Clark told Hunter that he had sent the memo on witha notation next to Hunter's name that Hunter had refusedto sign. When Hunter again tried to explain his positionClark told him that he had nothing to sa, and that beforehe would transfer ansone else onto the fourth shift hewould check them out completely.[ollowing his conversation with ('lark. Hunter initialed agrievance through chief steward Poole protesting the al-leged harassment b (lark.Hunter went on vacation on December 19. 1977. He didnot return to work until the end of the ship\ardwide holi-day period which ran from December 23. 1977, until Janu-arx 2, 1978. William Weninegar filled in as acting steward.During this period Weninegar heard that one employee hadbeen given a warning for absenteeism. He went to that em-ployee in his capacity as acting steward to ask if the em-'T his concern for amicahllits among the I urth-shif employees is consis-tent with a statement made b ('lark to emplko(ee Peckinpaugh in ugust1977, prior o an of the eents herein. wherein (lark told Peckinpaugh thatthe fourth hift was a shift where employees would hase to get along withone another or he mosed This statement as made on the occasion ofPeckinpaugh', transler ilto the ourth hiet419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee wanted any action taken concerning the warning.The employee said no. Later that night Moyers approachedWeninegar and told him "that he wasn't going to stand fbranybody going around soliciting grievances." Weninegardenied that he had been soliciting grievances. Further onduring the shift Clark told Weninegar "I'm not going to putup with this kind of stuff on this shift, and that the stew-ards, they are going to go by the book well, we are allgoing to go by the book ...."Union business manager Grimes gave SuperintendentBodden the Hunter grievance on or about December 21,1977. When he did so Bodden stated that if they were stillhaving problems, he would move or do away with the shiftas he had previously threatened.As noted, the entire facility, except for a skeleton crew,went on vacation from December 23, 1977, until January 2,1978. At the conclusion of the last shift to be worked onDecember 23, Clark held a meeting of the employees on thefourth shift. He wished the employees a happy holiday sea-son and informed them that although he hated to have totell them so, they were going to be transferred from theirpresent shift. Clark stated that he had asked Bodden not toorder this transfer, but that Bodden had refused to rescindthe transfer. One of the employees asked Clark whetherthey were being transferred because of the grievance thathad been filed, and Clark reluctantly stated that he believedthat was so.' Shortly after this meeting Clark approachedWeninegar and said something to the effect that he mighthave spoken out of turn when he made his earlier state-ments in regard to the reason for the transfer of the crew.Whether Clark's statements of December 23 attributingthe transfer to Hunter's filing of a grievance was stated as apositive fact or was qualified by "probably," "I guess." or"I believe," that statement would reasonably tend to inter-fere with the employees' exercise of their statutory and con-tractual rights to file grievances. What employee would riskthe filing of a grievance after his or her supervisor hadmade such a statement. No element of an 8(c) free expres-sion of opinion is involved herein; Clark's statement, how-ever phrased, pointed out the danger that the Employerwould unlawfully retaliate against grievance filers and oth-ers who worked with them. Accordingly, I find that byClark's statement of December 23, 1977, Respondent hasinterfered with, restrained, and coerced its employees in theexercise of their Section 7 rights in violation of Section8(a)(l) of the Act.D. The Return to Work, Transfer, and ConstructiveDischargesAt the end of the Christmas holidays Bonnie Garlottecame to the plant to see if she could avert her transfer. She6 Four employees testified to this statement. McGill testified that Clark didnot qualify this statement with such expressions as "I believe." "I guess," or"probably." Garlotte's testimony on direct examination is consistent withMcGill's: however, on cross-examination Garlotte acknowledged that Clarkhad qualified his statements by saying that he believed the transfer resultedfrom the filing of the grievance. Similarly, employee Peckinpaugh stated thatClark said that the grievance was probably a reason for the transfer. andWeninegar testified that Clark said that he guessed it was because of thegrievance filed by Hunter. Based upon the foregoing I must conclude thatClark did not make an unqualified assertion that Hunter's grievance was themotivating factor for the transfer.was referred to Mr. Bodden who, she was told, would deter-mine on what shifts the individuals would be placed. Gar-lotte met with both Clark and Bodden. Bodden stated thathe knew why she was there "that he had heard a lot ofdisturbance, that about two-thirds of the crew had beenbickering down there." She denied that there had been dis-turbances on the shift since the first grievance involving her,and she explained her reasons for preferring a transfer tothe first shift rather than to the second if a transfer wasrequired. Bodden told her that "He had heard enough ofthe disturbances and hardships, and that he was just goingto ship us all out, and he didn't want to take anymore."Clark held a meeting with employees when they returnedto work on January 3, 1978. He told them that the plan totransfer them to other shifts was still in effect. He thendenied or attempted to mitigate his earlier statement in re-gard to the reason for the transfer. Clark questionedwhether he had actually said that they were being trans-ferred because of the grievance, and he told the employeesthat he did not recall saying it. He admitted that the elimi-nation of this shift was going to adversely affect production.Record evidence stands uncontradicted that the work of thefourth-shift electrical shop, west bank, was never subject tocriticism for quantity or quality and had been compli-mented by the supervisor and by representatives of the pro-duction control department.On January 6 the employees received their transfer noti-fications. Each was transferred out of this shift and depart-ment, although some employees, such as Hunter, remainedon the fourth shift. Most when to the second shift. Thetransfers were effective as of January 9, 1978.When the employees had first been told of their transfers,they were told that other employees would be transferred into replace them. However. Respondent did not replacethem. Rather, it terminated their shift.It is alleged that two of the employees, Peckinpaugh andMcGill, were forced to terminate their employment becauseof this transfer. and that by such forced termination theywere constructively discharged. Both were told by Clarkthat they could apply to Bodden to remain on the fourthshift on the basis that a transfer from that shift would causehardship. McGill made such a written request by letter ofJanuary 4. He pointed out that the college courses which hewas pursuing were held from 6 to 10 p.m., and this factwould prevent him from working on any other shift.McGill's request to remain on the fourth shift was deniedby Bodden on January 6, 1978, on the basis that all avail-able jobs on the fourth shift had been filled. McGill workedfor 2 days on the second shift to which he was assigned andthen quit.Peckinpaugh had worked on the fourth shift since August1977. and Clark was aware that he needed to work thatshift in order to complete his schooling. Peckinpaugh spoketo Clark and was told that there were no more jobs avail-able on the fburth shift. He did not bother making a writtenrequest for hardship consideration of his personal problem,and he did not accept the transfer to the second shift.As a result of a union-filed grievance in regard to thetermination of the fourth shift and the negotiations whichwere going on between Respondent and the Union in Janu-ary, the fourth shift in department 35. west bank, was re-420 INGALLS SHIPBUILDINGsumed at the end of January 1978. The employees who hadworked on that shift, including Peckinpaugh and McGill.were recalled to that shift.Joseph V. Krebs, Respondent's director of the electricaland electronics department, testified that although a deci-sion to transfer the personnel of this shift to other shifts andto replace them with personnel from other shifts had ini-tially been made by Superintendent Bodden. he made asubsequent decision to terminate rather than transfer thisshift. It was Krebs' testimony, unsupported by any docu-mentary evidence,7that the decision to terminate the fourthshift was undertaken as part of an overall reduction in theemployee complement of the shipyard. He testified that asof December 1, 1977, Respondent was seeking areas inwhich it could reduce the number of employees, as theworkload was dropping off. At that time they were workingon the last 4 or 5 ships in a contract to provide 30 destroy-ers for the United States Navy. As of December 1, 1977,Krebs testified that there were 3500 employees in his de-partment, and he intended to reduce this to 2700 by June1978. He further testified that the bulk of the work is per-formed on the first shift, and that when manpower reduc-tions are sought, the back shifts, i.e., the second, third, andfourth shifts, are looked at first. He claimed that the workof the employees on the fourth shift was not needed, thatthe shop's work was 4 to 6 weeks ahead of the ship-boardwork, and that the manning on these areas on the ships wasbeing reduced. According to Krebs. production was declin-ing at the time he decided to eliminate the shifts, and hehad already started lowering the number of employees inthe shop at a rate of one or two per week beginning inDecember. He said that it was his practice to let a shift bereduced slowly, down to approximately 10 employees. andthen terminate the shift, as it is not feasible to have a shiftwith less than 10 employees and a supervisor working.Overall employment at the shipyard, according to Krebs,came down from 25,000 in December to 20,000 by the timeof the hearing. Other shops have had their back shift elimi-nated or reduced in size. According to Krebs, he made thedecision to terminate this part of the fourth shift on Janu-ary 4, 1978. As noted, the shift was reestablished pursuantto union negotiations around the end of January 1978. ItThe General Counsel had subpenaed extensive records in regard to theemployees of this shift. their productivity. the productivitN of other emplo-ees in shipyard, and any and all documents relating to the decision to trans-fer these employees from the fourth shift. Respondent refused to complywith this suhpena. allegedly because the General Counsel had refused itsrequest for written statements and affidavits taken in the course of the Inves-tigation made under the Freedom of Information Act pursuant to A L R Bv. Robbins Tire and Rubber Company, 563 F.2d 724 (5th ('r. 1977). On JuneIS, 1978. the day following the hearing in this case, the Uinited States Su-preme Court announced its decision in the Rohbins Tire and Rubber ('om-pany case, reversing the decision of the U.S. Court of Appeals for the FifthCircuit, 98 S.CI. 1231, 46 Law Week 4689 (1978). Moreover. whether Re-spondent was right or wrong in regard to the Robbins Tire issues, its "tit fortat" reasoning does not justify the withholding of subpenaed es idence whichis relevant to the instant proceeding. In view of Respondent's refusal tocomply with the subpena. Respondent was permitted to adduce only limitedevidence in regard to its reasons for terminating the shift and that evidenceonly in response to issues broached by the General Counsel in her interroga-tion of Krebs as an adverse witness pursuant to Sec. 6(11 )(c) of the FederalRules of Evidence. See '.L. R.B. v .H Sprague & Son ('o. 428 F.2d 938.942 (Ist Cir. 1970).was again eliminated, allegedly for the same reasons as be-fore, on May 10, 1978.Considering all of the foregoing evidence, I must con-clude, in agreement with the General Counsel, that Respon-dent terminated the fourth shift, department 35. west bank,and transferred its employees to other shifts in retaliationfor their grievance filing activity. In so concluding, I note inparticular the following facts. Respondent's supervisors,especially Clark. Moyers. and Bodden. demonstrated an ex-tremely low level of tolerance for dissent, dissension, andunion activity. This low tolerance was demonstrated byClark's statements to Pole in November to the effect thatHunter had been nothing but trouble since he became asteward, and that Clark was particularly displeased withHunter as he considered appointing Hunter to that shift tohave been a favor: Clark's anger at Hunter for refusing tosign the incomplete safety memorandum: and Clark's state-ment to the gathered employees as to his understanding ofthe reason they were being transferred from the fourth shift.Moyers demonstrated his attitude toward the exercise ofstatutory and contractual rights when he berated Wenine-gar for what he believed to be the solicitation of a griev-ance. Bodden similarly expressed his inability to toleratedissent and union activity in expressions to the employees,particularly in his statement to union business managerGrimes at the time that Grimes filed the Hunter grievance.I note further that the initial decision to transfer to crew toother shifts was made by Bodden and, without explanation,was a decision to replace these employees on that same shiftwith other employees. Ilis decision to do so followed soclosely on the heels of the filing of the Hunter grievance asto warrant the inference that it was motivated by the filingof that grievance.Respondent contended, however. that the decision totransfer was revoked prior to its implementation. and thatelimination of the shift entirely fbr valid business reasonswas substituted. While this small part of the fourth shiftwas in fact eliminated, Respondent's evidence of a validbusiness justification is unconvincing. Krebs' testimony inregard to Respondent's economic motivation is entitled tolittle, if any, weight in view of Respondent's totally unjusti-fied refusal to comply with the General Counsel's subpenafor documentary evidence which would have proved or dis-proved the economic motivation. An adverse inference,drawn from Respondent's failure to produce this evidence.is clearly warranted under these circumstances and out-weighs the conclusionary and unsupported testimony ofKrebs. See Martin Luther King. Sr.. Nursing enter, 231NLRB 15 (1977).Accordingly, I find that by eliminating the fourth shift indepartment 35, west bank, on January 9, 1978, and trans-ferring the employees therein to other shifts, Respondenthas discriminated against those employees because of theirunion activities in violation of Section 8(a)( 1) and (3) of theAct.I further find that by this discriminatory shift eliminationRespondent constructively discharged employees Peckin-paugh and McGill. Respondent was aware that both ofthese employees had been permitted to work on the fourthshift in order to accommodate their school schedules andwas further aware that unless theN worked the fourth shift421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey would be unable to complete both their schooling andwork. Utnder these conditions, the assignment to shifts in-consistent with their educational programs made theirworking conditions intolerable and forced them to termi-nate that employment. To the argument that Peckinpaughfailed to make a written request for a hardship assignmentwhich would have kept him on the fourth shift, I note thathe had been told by Clark that a request would do him nogood. This information was born out by the responseMcGill received to his written request. A written requestwould have been futile, and Peckinpaugh could not be re-quired to engage in a futile act. I therefore further find thatemployees L. J. Peckinpaugh and Walker McGill, Jr., weredischarged because of the union activities engaged in by theemployees on their shift, and that their discharges violatedSection 8(a)(1) and (3) of the Act.FURTHER CON(CL USIONS OF LAWI. By threatening employees with transfer from the shifton which they were working in order to discourage themfrom engaging in union or protected concerted activity, Re-spondent has violated Section 8(a)(1) of the Act.2. By eliminating the fourth shift in department 35, westbank, on January 9, 1978, and transferring the employeeswho worked on that shift to other shifts because of thegrievance filing activity by employees on that shift and inthat department, and by constructively discharging L. J.Peckinpaugh and Walter McGill, Jr., Respondent has vio-lated Section 8(a)(3) and (1) of the Act.3. Respondent has not engaged in any unfair labor prac-tices not specifically found herein.4. The unfair labor practices enumerated above are un-fair labor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.TlE REMIDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)( I) and (3)of the Act, it will be recommended that Respondent berequired to cease and desist therefrom and take affirmativeaction designed to effectuate the policies of the Act.It having been found that Respondent constructively dis-charged employees L. J. Peckinpaugh and Walter McGill,Jr., for discriminatory reasons but subsequently reinstatedthem to their former or substantially equivalent positions,Respondent shall be required to make them whole for anyloss of pay they may have suffered by reason of the dis-crimination against them. The General Counsel contendedthat the other employees of the shift suffered financial lossesbecause of the discrimination inasmuch as they had beenprivileged to work only 6-1/2 hours on the fourth shiftwhile receiving pay for 8 hours, whereas on the shifts towhich they were transferred they were required to work afull 8 hours for the same pay. Respondent contends that thegross pay for working the second shift actually exceeded thegross pay while working on the fourth shift, and that incomputing backpay only the gross backpay is compared.Time factors in earning gross pay, Respondent asserts, arenot elements for consideration in the determination ofbackpay. The General Counsel asserts that The Remedyshould include backpay for the difference in time worked.Neither counsel provided pertinent authority to resolve thisquestion. It is the objective of the requirement of backpayto restore the discriminatees as accurately as possible to theeconomic positions that they would have enjoyed, absentdiscrimination, during the entire backpay period. In the in-stant case the discrimination against the transferred em-ployees was akin to a reduction in hourly rate of pay.Clearly, had their hourly rates of pay been reduced buttheir hours of work increased or had overtime hours beenassigned to make up the difference in monies earned, thoseextra or overtime hours would not be deducted from thegross backpay. See United Aircraft Corporation, 204 NLRB1068, 1073 74 (1973). As noted by the Administrative LawJudge in that case "Earnings from such extra effort,whether exerted on 'excess overtime' or a 'moonlighting'job, should operate to the advantage of the backpay claim-ant, not of employer required to make him whole for dis-criminatory discharge." Accordingly. I find that the appro-priate remedy herein includes making the employees wholefor the additional time that they were required to work inorder to earn the same amount of money they had beenearning when working on the fourth shift. Any backpayfound to be due shall be computed, with interest, in themanner proscribed in F. W. Woolworth Companv, 90 NLRB289 (1950), and in Florida Steel Corporation, 231 NLRB 651(1977).8As it appears that Respondent is primarily a contractorfor the United States Government. and as there is a likeli-hood that it receives compensation for its contracts on acost-plus basis, appropriate remedial action requires thatRespondent bear the burden of its unlawful conduct ratherthan the Federal Government. Accordingly, I deem it ap-propriate to recommend, to the extent that it is within theAgency's power, that Respondent be precluded from pass-ing the cost of any backpay awarded hereunder on to theUnited States Government by virtue of any cost-plus con-tracts which it has. See N.A.A.C. P. v. F P.(., 425 U.S. 662(1966)."A violation of Section 8(a)(3) goes to the very heart ofthe Act." It therefore warrants that Respondent be furtherrequired to cease and desist from infringing in any othermanner upon rights guaranteed employees in Section 7 ofthe Act. Pan American Exterminating Co., Inc., 206 NLRB298, footnote 1 (1973): Entwistle MAg. Co., 23 NLRB 1058(1940), enfd. as modified 120 F.2d 532 (4th Cir. 1941).Upon the basis of the entire record, the findings of fact,conclusions of law, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDER'The Respondent, Ingalls Shipbuilding, Division of LittonSystems, Inc., Pascagoula, Mississippi, its officers, agents,successors, and assigns, shall:See. generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).t In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National abor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all ohbections thereto shall be deemedwaived for all purposes.422 INGALLS SHIPBUILDING1. Cease and desist from:(a) Threatening its employees with transfer or other re-prisals if they engage in union or protected concerted activi-ties or file grievances under their collective-bargainingagreements.(b) Transferring or discharging its employees becausethey engage in union or protected concerted activities or filegrievances under their collective-bargaining agreements.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist the InternationalBrotherhood of Electrical Workers, Local 733, or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Make L. J. Peckinpaugh, Walter McGill, Jr., and allother employees transferred from department 35, westbank, fourth shift, on January 9, 1978, whole for any loss ofearnings they may have suffered as a result of the discrimi-nation against them, in the manner set forth in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other documents nec-essary and relevant to analyze and compute the amount ofbackpay due under this Order.(c) Post at its Pascagoula, Mississippi, shipyard copies ofthe attached notice marked "Appendix."'" Copies of saidnotice, on forms provided by the Regional Director for Re-gion 15, after being duly signed by Respondent's authorizedrepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.'0 In the event that this Order is enforced by a judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNornEF To EPI.oVEESPOSTED BY ORD)ER OF I IltNATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent their evidence, the National l.abor Relations Boardhas found that we violated the law and has ordered us topost this notice.The Act gives the employees the following rights:To engage in self-organizationTo form, join or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purpose ofcollective-bargaining or other mutual aid or protec-tionTo refrain from the exercise of any such activities.WE WIl.l. NO] threaten our employees with transferor other reprisals in order to discourage them fromengaging in union or other protected concerted activi-ties or from exercising their rights under their collec-tive-bargaining agreements.WE WILL NOT transfer or discharge employees be-cause they engage in union or other protected con-certed activities or because they file grievances undertheir collective-bargaining agreement.Wli WILI make L. J. Peckinpaugh. Walter McGill,Jr., and all other employees of Department 35. WestBank, fourth shift whole for any loss of pay' they mayhave suffered by reason of our discrimination againstthem, with interest.WE Will. NOT in any other manner interfere with,restrain or coerce our employees in the exercise of theirrights to self-organization, to form, join, or assist theInternational Brotherhood of Electrical Workers, Lo-cal 733, or any other labor organization, to bargaincollectively through representatives of their own choos-ing, and to engage in other concerted activities for thepurposes of collective-bargaining or other mutual aidor protection. or to refrain from an) or all such ac-tivity.INGAI L.S SIIPBtII.DIN(;, DIVISION OF LIION SYS-TEMS, INC.423